                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         STATE OF CALIFORNIA,
                                  10     DEPARTMENT OF TRANSPORTATION                      Case No. 18-cv-06756-RS
                                         (CALTRANS), A PUBLIC ENTITY,
                                  11
                                                       Plaintiff,                          ORDER ON STIPULATION TO
                                  12                                                       REMAND
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         ZURICH AMERICAN INSURANCE
                                  14     COMPANY,
                                  15                   Defendant.

                                  16          Pursuant to the parties’ stipulation (Docket 15), this matter is remanded to the Superior

                                  17   Court of the State of California in the County of Alameda.

                                  18
                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: 12/04/2018

                                  22                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
